DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of:
Branch 1 (telescopic suction pipe) -  Species 3, Figure 16
Branch 2 (filter cleaning mechanism) – Species 1, Figure 11,
in the reply filed on 4/13/2022 is acknowledged.

Claims 5 and 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/2022.

Claim 5 is drawn to the embodiment of Figure 5,
Claims 11-13 are drawn to the embodiment of Figures 3 and 21,
Claim 14 are drawn to the embodiment of Figure 3 (discussed in [0042],
Claims 15-17 are drawn to the embodiment of Figures 1-5 (discussed in [0020]).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6-10, 22 and 24  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brewster, (US 2013/0213683).

Regarding claim 1, Brewster discloses: A dust collector (Fig. 1, dust collector 8) for use with a hand-held power tool, the dust collector comprising: 

a housing (Fig. 1, housing 10); 

a telescoping suction pipe (Fig. 1, telescoping suction pipe 22, Fig. 5, telescoping suction pipe 122) coupled to the housing and configured to telescope toward and away from the housing, the suction pipe including an outer pipe supported by the housing, and an inner pipe slidably received into the outer pipe ([0054] “With reference to FIG. 1, the suction pipe 22 is advantageously of telescoping construction. For this purpose, the suction pipe 22 includes an outer pipe 33 arranged on the support frame 9 and an inner pipe 34 arranged coaxially therewith and positioned inside the outer pipe 33 so as to be slidable in a telescoping manner.”); and 

a suction fan (Fig. 1, suction fan 16) positioned within the housing and operable to generate a vacuum in the suction pipe ([0007], “a suction fan driven by the electric motor and operable to generate a vacuum in the suction pipe”); and 

a stop assembly ([0012], “a depth stop movable along the length of the suction pipe and selectively fixed to the suction pipe to limit the extent to which the suction pipe may telescope relative to the housing, and a ruler coupled for movement with the depth stop.”) adjustably coupled to the housing and to the suction pipe to limit an extent to which the suction pipe telescopes toward or away from the housing, wherein the stop assembly includes 

a rail (Figs.  15-19, rail 278) having a first end coupled to the inner pipe and a second end extending into the housing (Figure 16 clearly shows the rail, 278, mounted to the inner pipe and then passing into the housing, which is shown in cutaway for Fig. 16), 

a plunge depth stop (Fig. 5, plunge depth stop 274) adjustably coupled along a length of the rail to limit an extent to which the suction pipe and the rail can retract into the housing ([0085] “With reference to FIGS. 18 and 19, the dust collector 110 includes a plunge depth stop 274 movable along the length of the suction pipe 122 and selectively fixed to the suction pipe 122 to limit the extent to which the suction pipe 122 may telescope relative to the housing 118.”), and 

an extension stop (Figs. 15-16, extension stop 314) adjustably coupled along the length of the rail to limit an extent to which the suction pipe and the rail can extend from the housing ([0087] “With reference to FIG. 15, the dust collector 110 includes an extension stop 314 movable along the length of the suction pipe 122 and selectively fixed to the suction pipe 122 to limit the extent to which the suction pipe 122 may extend from the housing 118”).

Regarding claim 2, Brewster further discloses: he outer pipe is slidably received into the housing ([0054] “The outer pipe 33 is attached to the support frame 9 so as to be axially adjustable and connected to tube 31.”).

Regarding claim 3, Brewster further discloses: the inner pipe is pre-tensioned toward sliding outwardly from the outer pipe ([0056] “As shown in FIG. 2, the inner pipe 34 may be braced axially against the outer pipe 33 via a compression spring 35. In this way, the inner pipe 34 is pre-tensioned outwardly.”).

Regarding claim 4, Brewster further discloses: a suction head (Fig. 5, suction head 230) coupled to a distal end of the suction pipe, and an extension nozzle removably coupled to the suction head (Fig. 12, extension nozzle 266).

Regarding claim 6, Brewster further discloses: the inner pipe includes a plurality of first projections (see Examiner Illustration 1) extending radially outwardly along a length of the inner pipe, and wherein the outer pipe includes a plurality of corresponding first recesses (see Examiner Illustration 1) extending along a length of the outer pipe, the first recesses being configured to receive the first projections.

    PNG
    media_image1.png
    338
    590
    media_image1.png
    Greyscale

Examiner Illustration 1
Regarding claim 7, Brewster further discloses: the suction pipe further comprises tabs (Fig. 12, detent recesses 258) positioned between the first projections and the first recesses to couple the inner pipe and the outer pipe in a telescoping arrangement ([0083] “As shown in FIGS. 10 and 11, the suction head 230 may be attached to the suction pipe 122 in two different orientations to accommodate placement of the power tool 114 on both sides of the dust collector 110. A detent arrangement 250 is utilized to maintain the suction head 230 in either of the positions shown in FIGS. 10 and 11. Particularly, the detent arrangement 250 includes two detent members 254 formed on the arm 238 and two detent recesses 258 located on opposite sides of the suction pipe 122 (with respect to the axis 206). In the illustrated embodiment of the detent arrangement 250, the detent members 254 are radially extending ribs integrally formed with the arm 238, and the detent recesses 258 are defined in an end cap 262 attached to the end of the suction pipe 122. When the detent members 254 are received in their respective recesses 258, the suction head 230 is rigidly maintained in position. To re-orient the suction head 230 from one side of the suction pipe 122 to the other, the user of the dust collector 110 needs only to apply a slight torque or a rotational force to the suction head 230 to overcome the friction between the detent members 254 and the end cap 262 for removing the detent member 254 from its respective detent recess 258. Alternatively, the detent arrangement 250 may be configured in any of a number of different ways for securing the suction head 230 in the positions shown in FIGS. 10 and 11.”).

Regarding claim 8, Brewster further discloses: engagement between first projections (see Examiner Illustration 1) and the tabs (Fig. 12, detent recesses 258) aligns the inner pipe with the outer pipe  ([0083] “As shown in FIGS. 10 and 11, the suction head 230 may be attached to the suction pipe 122 in two different orientations to accommodate placement of the power tool 114 on both sides of the dust collector 110. A detent arrangement 250 is utilized to maintain the suction head 230 in either of the positions shown in FIGS. 10 and 11. Particularly, the detent arrangement 250 includes two detent members 254 formed on the arm 238 and two detent recesses 258 located on opposite sides of the suction pipe 122 (with respect to the axis 206). In the illustrated embodiment of the detent arrangement 250, the detent members 254 are radially extending ribs integrally formed with the arm 238, and the detent recesses 258 are defined in an end cap 262 attached to the end of the suction pipe 122. When the detent members 254 are received in their respective recesses 258, the suction head 230 is rigidly maintained in position. To re-orient the suction head 230 from one side of the suction pipe 122 to the other, the user of the dust collector 110 needs only to apply a slight torque or a rotational force to the suction head 230 to overcome the friction between the detent members 254 and the end cap 262 for removing the detent member 254 from its respective detent recess 258. Alternatively, the detent arrangement 250 may be configured in any of a number of different ways for securing the suction head 230 in the positions shown in FIGS. 10 and 11.”).

Regarding claim 9, Brewster further discloses: outer pipe further includes a plurality of second projections (see Examiner Illustration 2) extending radially outwardly along the length of the outer pipe, and wherein each of the second projections includes a lip for receiving a connector that couples the outer pipe to the housing in a telescoping arrangement.

    PNG
    media_image2.png
    338
    588
    media_image2.png
    Greyscale

Examiner Illustration 2

Regarding claim 10, Brewster further discloses: engagement between the second projections and the connectors aligns the outer pipe with the housing (as can be seen in the Examiner’s illustration 2, the second projections and connectors cause the outer pipe to align with the housing).

Regarding claim 22 Brewster further discloses: the power tool is a rotary power tool that rotates a drill bit (Brewster  - [0005] “Dust collectors are typically used in tandem with hand-held drilling tools such as rotary hammers”), and wherein the plunge depth stop is further configured to limit an extent to which the drill bit can plunge into a workpiece (Fig. 5, plunge depth stop 274 – this limitation is encompassed in the name “plunge depth stop”).

Regarding claim 24, Brewster further discloses: the power tool is a rotary power tool that rotates a drill bit, and wherein the extension stop is further configured to limit the extent to which the suction pipe extends away from the housing based on a desired length of the drill bit ([0085] “With reference to FIGS. 18 and 19, the dust collector 110 includes a plunge depth stop 274 movable along the length of the suction pipe 122 and selectively fixed to the suction pipe 122 to limit the extent to which the suction pipe 122 may telescope relative to the housing 118.”).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 19-20 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Brewster, (US 2013/0213683) in view of Simm, (US 2006/0153650).

Regarding claim 19, Brewster discloses: the stop assembly  ([0012], “a depth stop movable along the length of the suction pipe and selectively fixed to the suction pipe to limit the extent to which the suction pipe may telescope relative to the housing, and a ruler coupled for movement with the depth stop.”).

Brewster does not explicitly disclose: the stop assembly includes a rail having has a first flat bar and a second flat bar slidable relative to the first flat bar.

Simm teaches: the stop assembly (Fig. 8, unit 22b) includes a rail (Fig. 8, guide rod 46b) having has a first flat bar (Fig. 8, right bar 46b) and a second flat bar (Fig. 8, left bar 46b) slidable relative to the first flat bar.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the depth stop of Brewster with the sliding bar arrangement as taught by Simm, thereby combining prior art elements to achieve a predictable result.  This alteration represents a simple substitution of one type of depth stop mechanism for a different, yet comparable depth stop of a different design.

Regarding claim 20, the modified Brewster discloses: the power tool is a rotary power tool that rotates a drill bit (Brewster  - [0005] “Dust collectors are typically used in tandem with hand-held drilling tools such as rotary hammers”), and wherein first flat bar includes a ruler for setting a plunge depth of the drill bit (As seen in Figure 18 of Brewster, the inclusion of a ruler is a common feature of a depth stop).

Regarding claim 25, the modified Brewster discloses: the stop assembly includes a plunge depth stop (Fig. 5, plunge depth stop 274) configured to limit an extent to which the suction pipe retracts toward the housing, and an extension stop (Figs. 15-16, extension stop 314) configured to limit an extent to which the suction pipe extends from the housing, and wherein the second flat bar includes a series of holes (Fig. 18, holes 236) engageable by the plunge depth stop and by the extension stop to limit the extents to which the suction pipe retracts toward or extends away from the housing, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Takeuchi, (US 2020/0290167), discloses a similar dust extraction device with a similar stop system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731